UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 01-1181



In Re: MARY E. SIMMONS,
                                                             Debtor.



MARY E. SIMMONS,

                                                          Appellant,

          versus


ELLEN W. COSBY, Trustee,

                                                           Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Alexander Harvey II, Senior District Judge.
(CA-00-3562-H, BK-99-65737-SD)


Submitted:   April 27, 2001                   Decided:   May 4, 2001


Before LUTTIG and MOTZ, Circuit Judges, and HAMILTON, Senior Cir-
cuit Judge.


Affirmed by unpublished per curiam opinion.


Mary E. Simmons, Appellant Pro Se.    Ellen W. Cosby, Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Mary E. Simmons appeals the district court’s order affirming

the bankruptcy court’s order dismissing her bankruptcy proceeding

for failing to comply with the requirements of Chapter 13.     Our

review of the record and the opinions below discloses no reversible

error.   Accordingly, we affirm on the reasoning of the district

court. Simmons v. Cosby, Nos. CA-00-3562-H; BK-99-65737-SD (D. Md.

Jan. 2, 2001).   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                2